EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email on July 15, 2022, subsequent to an interview via telephone with Mr. Chad Hammerlind (Reg. No. 67,565) on the same day.

This listing of claims will replace all prior versions and listings of claims in the application: 

Please amend the claims as follows:
1.	(Currently Amended) A non-transitory, machine-readable medium storing instructions that, when executed by one or more processors, effectuate operations comprising:	obtaining, with a computer system, a first message from a client computing device, wherein the client computing device displays an initial screen associated with a first application during or prior to the obtaining the first message;
determining, with the computer system, whether the client computing device has a second application stored on the client computing device based on the first message; 	in response to a determination that the client computing device has the second application stored on the client computing device, determining, with the computer system, a set of values based on the first message, wherein a first subset of values of the set of values is associated with a first navigation screen included in the second application, and wherein a second subset of values of the set of values is associated with a second navigation screen in the second application;	generating, with the computer system, a second message comprising the set of values;	sending, with the computer system, the second message to the client computing device;	updating, with the computer system and based on the set of values, a navigation stack that is stored on the client computing device and that includes an initial set of values associated with the first application before a value of the second subset of values in an ordered sequence of the navigation stack , before the value of the second subset of values in the sequence of the navigation stack, a value of the first subset of values 
2.	(Previously Presented) The medium of claim 1, wherein:	obtaining the first message comprises obtaining the first message as a hypertext transfer protocol web request addressed to a uniform resource locator;	the set of values comprises a sequence of identifiers of navigation destinations, the sequence of identifiers comprising a first destination identifier and a second destination identifier;	each respective destination identifier of the sequence of identifiers maps to a respective destination object comprising a respective constructor method;	the first navigation screen is associated with a first destination object identified by the first destination identifier;	the second navigation screen is associated with a second destination object identified by the second destination identifier;	determining the set of values comprises determining the second destination identifier based on the uniform resource locator; and	displaying the second navigation screen comprises executing a constructor method of the second destination object.
3.	(original) The medium of claim 2, wherein:	determining the set of values comprises determining a first subset of state values associated with the first destination identifier and a second subset of state values associated with the second destination identifier;	the first subset of values comprises the first subset of state values and the first destination identifier;	the second subset of values comprises the second subset of state values and the second destination identifier;	the first subset of state values comprises a first value of a user record;	the second subset of state values comprises a second value of the user record; and	displaying the second navigation screen comprises displaying the second navigation screen to display the second subset of state values.
4.	(Previously Presented) The medium of claim 1, wherein the set of values is a first set of values, the operations further comprising:	in response to the determination that the client computing device has the second application stored on the client computing device, selecting the first set of values from a plurality of sets of values, and wherein the second message causes the client computing device to update a stored sequence of navigation layers controlled by a navigation controller object of the first application when updating the navigation stack.
5.	(Previously Presented) The medium of claim 1, wherein the first message is addressed to a uniform resource locator comprising an internet domain identifier, wherein the set of values is a first set of values, the operations further comprising:	determining whether the client computing device has a third application stored on the client computing device based on the first message;	in response to a determination that the client computing device does not have the third application stored on the client computing device, determine whether the first message includes a permission value that matches a value stored on a set of permission values; and	in response to a determination that the first message includes the permission value that matches the value stored on the set of permission values, obtaining a program code for lesser-memory application, wherein:		a set of associated domains stored on the client computing device indicates that the lesser-memory application is associated with the internet domain identifier; and		the second message comprises the program code for the lesser-memory application.
6.	(original) The medium of claim 5, wherein the lesser-memory application is less than 4 megabytes when transferred via the second message.
7.	(original) The medium of claim 1, wherein determining the set of values comprises:	retrieving a record from a data store based on the first message;	obtaining a set of record values stored in the record; and	determining the first subset of values and second subset of values based on the set of record values.
8.	(Previously Presented) The medium of claim 1, the operations further comprising:	determining whether the client computing device has a third application stored on the client computing device based on the first message; and	in response to a determination that the client computing device does not have the third application stored on the client computing device, obtaining a set of program code executable by a web browser of the client computing device, wherein:		sending the second message comprises sending the set of program code;		displaying the second navigation screen comprises executing the set of program code; and		executing the set of program code comprises executing a re-direction command to navigate from the first navigation screen to the second navigation screen; and	executing the re-direction command causes an update to a browser history of the web browser.
9.	(original) The medium of claim 1, wherein:	the client computing device is a first client computing device;	the first message comprises data obtained from a second client computing device;	the first subset of values comprises a first identifier associated with the first client computing device; and	the second subset of values comprises a second identifier associated with the second client computing device.
10.	(original) The medium of claim 9, the operations further comprising determining whether the second identifier is identified by a set of user identifiers indicating an anomaly, wherein sending the second message to the client computing device comprises sending the second message to the client computing device in response to a determination that the second identifier is not identified by the set of user identifiers.
11.	(original) The medium of claim 9, wherein obtaining the data from the second client computing device comprises obtaining the data from a visual marker displayed on the second client computing device.
12.	(original) The medium of claim 9, the first message is collected from a wireless communication device transmitting a signal at a frequency between 13 megahertz and 14 megahertz.
13.	(original) The medium of claim 1, the operations further comprising:	retrieving a record from a data store based on the first message;	obtaining a set of wireless signals from a second client computing device, wherein the first message comprises an identifier of the second client computing device; and	sending a third message to the second client computing device, wherein the third message causes the second client computing device to display a record value of the record.
14.	(original) The medium of claim 1, wherein the client computing device is a first client computing device, the operations further comprising:	obtaining a third message from a second client computing device, wherein the first message and the third message are both addressed to a shared uniform resource locator;	determining a second set of values based on the second message, wherein a third subset of values of the second set of values corresponds with a third navigation screen, and wherein the second set of values comprises the second subset of values;	generating a fourth message comprising the second set of values; and	sending the fourth message to the client computing device, wherein the fourth message causes the second client computing device to update a second navigation stack stored on the second client computing device based on the second set of values and display the second navigation screen.
15.	(original) The medium of claim 1, wherein the first message comprises geolocation data measured by the client computing device.
16.	(original) The medium of claim 1, wherein determining the set of values comprises providing a neural network model with data of the first message to retrieve the set of values, wherein:	an output of the neural network model comprises a set of identifiers, and wherein the set of identifiers identifies the first navigation screen and the second navigation screen; and	determining the set of values based on the set of identifiers.
17.	(original) The medium of claim 1, wherein:	the user interface element is a first user interface element;	a navigation stack value of the navigation stack is generated based on at least one value of the set of values; and	the second navigation screen comprises a second user interface element that, when interacted with, removes the navigation stack value from the navigation stack.
18.	(original) The medium of claim 1, wherein determining the set of values comprises steps for determining the set of values.
19.	(original) The medium of claim 1, wherein generating the second message comprises steps for generating the second message.
20.	(Previously Presented) The medium of claim 1, wherein:	obtaining the first message comprises obtaining the first message as a hypertext transfer protocol web request addressed to a uniform resource locator;	the set of values comprises a sequence of identifiers of navigation destinations, the sequence of identifiers comprising a first destination identifier and a second destination identifier;	each respective destination identifier of the sequence of identifiers maps to a respective destination object comprising a respective constructor method;	the first navigation screen is associated with a first destination object identified by the first destination identifier;	the second navigation screen is associated with a second destination object identified by the second destination identifier;	determining the set of values comprises determining the second destination identifier based on the uniform resource locator; 	displaying the second navigation screen comprises executing a constructor method of the second destination object;	determining the set of values comprises determining a first subset of state values associated with the first destination identifier and a second subset of state values associated with the second destination identifier;	the first subset of values comprises the first subset of state values and the first destination identifier;	the second subset of values comprises the second subset of state values and the second destination identifier;	the first subset of state values comprises a first value of a user record;	the second subset of state values comprises a second value of the user record; 	displaying the second navigation screen comprises displaying the second navigation screen to display the second subset of state values;	the set of values is a first set of values, the operations further comprising:		in response to a determination that the client computing device has the second application stored on the client computing device, selecting the first set of values from a plurality of sets of values, and wherein the second message causes the client computing device to update a stored sequence of navigation layers controlled by a navigation controller object of the first application; 	the first message is addressed to a uniform resource locator comprising an internet domain identifier, wherein the set of values is a first set of values, the operations further comprising:		determining whether the client computing device has a third application stored on the client computing device based on the first message;		in response to a determination that the client computing device does not have the third application stored on the client computing device, determine whether the first message includes a permission value that matches a value stored on a set of permission values; and		in response to a determination that the first message includes the permission value that matches the value stored on the set of permission values, obtaining a program code for lesser-memory application, wherein:			a set of associated domains stored on the client computing device indicates that the lesser-memory application is associated with the internet domain identifier; and			the second message comprises the program code for the lesser-memory application; 	the lesser-memory application is less than 4 megabytes when transferred via the second message;		determining the set of values comprises:	retrieving a record from a data store based on the first message;		obtaining a set of record values stored in the record; and	determining the first subset of values and second subset of values based on the set of record values;	the operations further comprise:		determining whether the client computing device has the third application stored on the client computing device based on the first message; and		in response to a determination that the client computing device does not have the third application stored on the client computing device, obtaining a set of program code executable by a web browser of the client computing device, wherein:			sending the second message comprises sending the set of program code;			displaying the second navigation screen comprises executing the set of program code; and			executing the set of program code comprises executing a re-direction command to navigate from the first navigation screen to the second navigation screen; and		executing the re-direction command causes an update to a browser history of the web browser;	the client computing device is a first client computing device;	the first message comprises data obtained from a second client computing device;	the first subset of values comprises a first identifier associated with the first client computing device; 	the second subset of values comprises a second identifier associated with the second client computing device; 	the operations further comprise determining whether the second identifier is identified by a set of user identifiers indicating an anomaly, wherein sending the second message to the client computing device comprises sending the second message to the client computing device in response to a determination that the second identifier is not identified by the set of user identifiers; 	obtaining the data from the second client computing device comprises obtaining the data from a visual marker displayed on the second client computing device;	the first message is collected from a wireless communication device transmitting a signal at a frequency between 13 megahertz and 14 megahertz;	operations further comprise:		retrieving a record from a data store based on the first message;		obtaining a set of wireless signals from a second client computing device, wherein the first message comprises an identifier of the second client computing device; and		sending a third message to the second client computing device, wherein the third message causes the second client computing device to display a record value of the record;	the operations further comprise:		obtaining a third message from a second client computing device, wherein the first message and the third message are both addressed to a shared uniform resource locator;		determining a second set of values based on the second message, wherein a third subset of values of the second set of values corresponds with a third navigation screen, and wherein the second set of values comprises the second subset of values;		generating a fourth message comprising the second set of values; and		sending the fourth message to the client computing device, wherein the fourth message causes the second client computing device to update a second navigation stack stored on the second client computing device based on the second set of values and display the second navigation screen;	the first message comprises geolocation data measured by the client computing device;	determining the set of values comprises providing a neural network model with data of the first message to retrieve the set of values, wherein:		an output of the neural network model comprises a set of identifiers, and wherein the set of identifiers identifies the first navigation screen and the second navigation screen; and		determining the set of values based on the set of identifiers;	the user interface element is a first user interface element;	a navigation stack value of the navigation stack is generated based on at least one value of the set of values; and	the second navigation screen comprises a second user interface element that, when interacted with, removes the navigation stack value from the navigation stack.
21.	(Currently Amended) A method comprising:	obtaining, with a computer system, a first message from a client computing device, wherein the client computing device displays an initial screen associated with a first application during or prior to the obtaining the first message;
determining, with the computer system, whether the client computing device has a second application stored on the client computing device based on the first message; 	in response to a determination that the client computing device has the second application stored on the client computing device, determining, with the computer system, a set of values based on the first message, wherein a first subset of values of the set of values is associated with a first navigation screen included in the second application, and wherein a second subset of values of the set of values is associated with a second navigation screen in the second application;	generating, with the computer system, a second message comprising the set of values;	sending, with the computer system, the second message to the client computing device;	updating, with the computer system and based on the set of values, a navigation stack that is stored on the client computing device and that includes an initial set of values associated with the first application before a value of the second subset of values in an ordered sequence of the navigation stack , before the value of the second subset of values in the sequence of the navigation stack, a value of the first subset of values 


Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the non-final rejection issued March 16, 2022.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 21.

Desineni and Clark, as disclosed in the office action issued March 16, 2022, do not anticipate or render obvious the combination set forth in the independent claims 1 and 21 having the limitations of “display[ing] an initial screen associated with a first application during or prior to the obtaining the first message; determining…whether the client computing device has a second application stored on the client computing device based on the first message; in response to a determination that the client computing device has the second application stored on the client computing device, determining…a set of values based on the first message, wherein a first subset of values of the set of values is associated with a first navigation screen included in the second application, and wherein a second subset of values of the set of values is associated with a second navigation screen in the second application…updating, with the computer system and based on the set of values, a navigation stack that is stored on the client computing device and that includes an initial set of values associated with the first application before a value of the second subset of values in an ordered sequence of the navigation stack by inserting, before the value of the second subset of values in the sequence of the navigation stack, a value of the first subset of values that replaces the initial set of values; and displaying, with the computer system, the second navigation screen based on the second subset of values,” when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes.  
For example, Desineni generally teaches obtaining a message from a client device, determining values based on the message with a first subset of values being associated with a first navigation screen and a second subset of values being associated with a second navigation screen, generating a second message comprising the values, sending the second message to the client device, and displaying the second navigation screen based on the second subset of values, (e.g. paragraphs 0013, 0015, 0051, 0053, 0056-0060, 0063, 0064, 0074, 0075, 0079, 0080, 0083, 0088, 0093-0095, 0148, 0150, 0152, 0157, 0158, as cited in the previous office action, teaching that when a user selects a link indicating a specific deep state in an application, a breadcrumb data structure having predetermined UI event sequences to reach specific views of the application is accessed/retrieved which allows navigation to the deep state, and this accessed/retrieved breadcrumb and corresponding sequence of views is utilized to cause the display of a target screen corresponding to the specific deep state in the application).  However, Desineni does not discuss the use of a navigation history/stack storing any of the various locations/screens, such as an initial screen associated with a first application, stored in an ordered sequence which also includes a value which is associated with a second navigation screen in a second application, and also does not discuss making any updates to a navigation stack.  Therefore, Desineni does not disclose or teach at least “determining…a set of values based on the first message, wherein a first subset of values of the set of values is associated with a first navigation screen included in the second application, and wherein a second subset of values of the set of values is associated with a second navigation screen in the second application…updating, with the computer system and based on the set of values, a navigation stack that is stored on the client computing device and that includes an initial set of values associated with the first application before a value of the second subset of values in an ordered sequence of the navigation stack by inserting, before the value of the second subset of values in the sequence of the navigation stack, a value of the first subset of values that replaces the initial set of values.”
Clark generally teaches updating a navigation stack on a device by inserting a value of a first subset of values before a value of a second subset of values in a sequence of the navigation stack, and wherein interaction with a user interface element causes the device to display a first navigation screen (e.g. paragraphs 0051, 0073, 0074, 0076, 0077, 0079, 0080-0082; Fig. 13B, as cited in the previous office action, teaching that when a user jumps directly to a location within an application using a deep link, the application can automatically generate appropriate entries in history that simulates how the user may have navigated to the location interactively, resulting in a modified navigation stack which includes the generated history information).  However, the navigation stack of Clark is limited to use within a single application (i.e. stores navigation locations, including generated locations, associated with a single application), and Clark does not teach or suggest that such a navigation stack may initially store, in an ordered sequence, an initial set of values associated with a first application and a value in a second subset of values associated with a second navigation screen in a second application, and then update the navigation stack by inserting, into the ordered sequence, a value of a first subset of values associated with a first navigation screen included in the second application, where the inserting replaces the initial set of values (i.e. associated with the first application) in the ordered sequence.  Therefore, Clark also does not disclose or teach at least “updating, with the computer system and based on the set of values, a navigation stack that is stored on the client computing device and that includes an initial set of values associated with the first application before a value of the second subset of values in an ordered sequence of the navigation stack by inserting, before the value of the second subset of values in the sequence of the navigation stack, a value of the first subset of values that replaces the initial set of values.”
The other cited references, including Sogani, Hwan, Boudville, Boudville II, and Livshits, similarly do not teach various limitations recited in the independent claims, including the limitations specifically quoted and discussed above.
Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY L STANLEY/Examiner, Art Unit 2179